DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground rejection as set forth above is necessitated by applicant’s amendment.
In regard to applicant’s argument that the combined teaching of previously cited Neunaber and Buuck does not teach “a current monitor configured to monitor a current of the amplified signal prior to the amplified signal being output from the chip to the speaker” as recited in claims such as claim 1, the Office disagrees for the following reason: based on the broadest interpretation Neunaber is a reference that includes those monitors for the cited amplifier, since the language is very broad, ¶ [0068]: “a current monitor and voltage monitor may be used to measure the amplifier's current level and voltage level, respectively.”
With regard to the argument that the combined reference Neunaber and Buuck fails to teach the newly added limitation “wherein the amplifier element is located at least one of in direct contact with terminals of the speaker; or a distance away from the terminals of the speaker, wherein a resistance compensation module is used to compensate for resistance from a connection element that connects the amplifier element and the speaker”, applicant’s argument is moot because of the new ground rejection is not only based on the combined teaching of previously cited prior art Neunaber and Buuck, but also a newly cited prior art reference Hezar (US 20180324524 A1) (see the new ground rejection as set forth below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8-10, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as
being unpatentable over Neunaber (US 20040178852 A1), in view of
Buuck (US 9036835 B2), and further in view of Hezar (US 20180324524 A1).
Regarding claims 1, 8 and 15, Neunaber (US 20040178852 A1) discloses an
apparatus, method and non-transitory computer-readable media comprising:
a speaker (Neunaber, Fig. 2, item 46); and
a processor configured to generate a signal (Neunaber, Fig. 2, item 58, 60);
an amplifier element on the chip, the amplifier element configured to amplify the
signal into an amplified signal (Neunaber, Fig. 2, item 40);
a current monitor on the chip, the current monitor configured to monitor the
current of the amplified signal prior to the amplified signal being output from the chip to
the speaker (Neunaber, Fig. 3; ¶ [0040]: “ Current monitor circuit 64 generates
a voltage that is representative of the current flowing through loudspeaker 46.”);
a voltage monitor on the chip, the voltage monitor configured to monitor the
voltage of the amplified signal prior to the amplified signal being output from the chip to
the speaker (Neunaber, Fig. 3; ¶ [0040]: “Voltage monitor circuit 68 generates
a voltage that is representative of the voltage present at loudspeaker input 44 ”);
and wherein
the processor of the chip is configured to control a power of the amplified signal
output from the chip to the speaker based at least on the current and the voltage
(Neunaber, Fig. 2 ; ¶ [0037]: “Input signal 34 is provided to attenuator 36, the output
38 of which is provided to power amplifier 40, which drives loudspeaker
46. Voltage monitor circuit 48 generates signal 50 that is representative of
the voltage present at loudspeaker input 44. Current monitor circuit 42 generates
signal 52 that is representative of the current flowing through loudspeaker 46.
Signals 50 and 52 drive control circuit 58. The control circuit generates gain value
60 that is used to attenuate input signal 34 when loudspeaker 46 is in danger of
being damaged.”).
	However, Neunaber fails to disclose a chip electrically coupled to the speaker by
an electrical connection.
In an analogous field of endeavor, Buuck (US 9036835 B2) discloses a chip
electrically coupled to the speaker by an electrical connection (Buuck, Fig. 6, item
125 and 415; col. 4, lines 40-67, col. 5, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filling date of the claimed invention to combine Neunaber with Buuck to provide in a single package or chip all the benefits of Neunaber, achieving compactness and
hence space savings.
However, the combination of Neunaber and Buuck fails to disclose an amplifier element is located at least one of in direct contact with terminals of the speaker; or 
a distance away from the terminals of the speaker, wherein a resistance compensation module is used to compensate for resistance from a connection element that connects the amplifier element and the speaker.
In an analogous field of endeavor, Hezar (US 20180324524 A1) discloses an amplifier element is located at least one of in direct contact with terminals of the speaker; or a distance away from the terminals of the speaker, wherein a resistance compensation module is used to compensate for resistance from a connection element that connects the amplifier element and the speaker (Hezar, Fig. 1, items 100, 105, 120, 130; ¶ [0019]: “the compensator circuit 130 is coupled between the speaker output 122 and the amplifier input 105...the speaker can be configured to implement inductive compensation, resistive compensation or a combination of inductive and resistive compensation based on the impedance characteristics of the speaker 120 in the system 100.”).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add Hezar to the combination Neunaber with Buuck to enhance the audible sound produced by the speaker. 
Regarding claims 2, 9 and 16, the combination of Neunaber, Buuck and Hezar
discloses all the limitations of claims 1, 8 and 15 respectively.
Neunaber further discloses a speaker has a temperature limit (Neunaber, ¶
[0015]: “limits the temperature of a loudspeaker's voice coil by estimating the
voice coil temperature and comparing it to a predetermined threshold.”), and
wherein 
the speaker has a temperature coefficient of resistance, wherein the processor of the chip is configured to:
determine an expected resistance based on the current and the voltage of
the amplified signal (Neunaber, ¶ [0036]: “the temperature of the voice coil is
calculated from the measured voltage and current and used to control the
level of the input to the amplifier in a feedback configuration. ”);
	determine an expected temperature based on the expected resistance
and the temperature coefficient of resistance (Neunaber, ¶ [0076-77]); and
control the power from the chip to the speaker based at least in part on the
expected temperature being less than the temperature limit of the speaker
(Neunaber, ¶ [0090-0092]).
	Regarding claims 3, 10 and 17, the combination of Neunaber, Buuck and Hezar
discloses all the limitations of claims 2, 9 and 16 respectively.
Neunaber further disclose, a processor of the chip is further configured to:
generate an adjusted signal at least in part on the expected temperature being
equal to or greater than the temperature limit of the speaker (Neunaber, ¶ [0086-0087]:
“By comparing this threshold value with an estimated change in voice coil
resistance, RE/R0,the point at which the applied power should be reduced can be
determined. Reducing the power applied to the loudspeaker will lower
the temperature of the voice coil”);
amplify, by the amplifier element, the adjusted signal to obtain an amplified-adjusted signal (Neunaber, Abstract: “When the power applied to the loudspeaker exceeds a prescribed threshold, the input level to the power amplifier is reduced until the measured power falls below the threshold. ”); and
control the power from the chip to the speaker to output the amplified-adjusted
signal from the chip to the speaker (Neunaber, ¶ [0036]: “ the temperature of the
voice coil is calculated from the measured voltage and current and used to
control the level of the input to the amplifier in a feedback configuration. The level of the input may also be controlled quickly enough to prevent damage to the
loudspeaker ”).
Regarding claims 6 and 13, the combination of Neunaber, Buuck and Hezar discloses all the limitations of claims 1 and 8 respectively.
Buuck further discloses a speaker is a first speaker, wherein the amplified signal is a first amplified signal, wherein the amplifier element is a first amplifier element on the chip (Buuck, Fig. 7, items 105, 135),  wherein
the apparatus and method further comprises a second speaker (Buuck, Fig. 6, items 125, 415) , wherein
the chip further comprises a second amplifier element configured to amplify the
signal into a second amplified signal (Buuck, Fig. 6, items 123, 105); and wherein 
the processor of the chip is further configured to control a power of the second
amplified signal output from the chip to the second speaker based at least on the
current and the voltage (Buuck, in claim 7: “the control circuitry being further
configured to receive a control signal including accelerometer-related data
representative of the output of a speaker and to modify the operating
characteristic of the power converter, to modify an operating characteristic of the
audio power amplifier by adjusting a bias current, a bias voltage or both to affect
an operating point of the audio power amplifier or by adjusting a bias point,
responsive to the control signal”).
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filing date of the claimed invention to add Buuck to the combination Neunaber with Hezar to provide one chip with two amplifiers, thus saving a lot of space.
Regarding claim 20, the combination of Neunaber, Buuck and Hezar discloses all the limitations of claim 15.
Buuck further discloses a one or more non-transitory computer-readable media, wherein the speaker is a first speaker, wherein the amplified element is a first amplified signal, wherein the amplified element is a first amplifier element on the chip, the operations further comprising:
amplifying the signal into a second amplified signal via a second amplifier
element on the chip (Buuck, Fig. 6, items 125, 305 and 105) ; and
a power of the second amplified signal output from the chip to the second
speaker based at least on the current and the voltage (Buuck, Fig. 6, items 125, 105, 415; claim 1: “modify an operating characteristic of the audio power amplifier by adjusting a bias current, a bias voltage or both to affect an operating point of the audio power amplifier or by adjusting a bias point, responsive to the control
signal”).
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filing date of the claimed invention to add Buuck to the combination Neunaber with Hezar to provide one chip with two amplifiers, thus saving a lot of space.

Claims 4, 5, 7, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as
being unpatentable over Neunaber (US 20040178852 A1), in view of Buuck (US
9036835 B2), Hezar and further in view of Thyseen (US 20170347188 A1).
Regarding claims 4, 11 and 18, the combination of Neunaber, Buuck and Hezar
discloses all the limitations of claims 1, 8 and 15 respectively.
However, the combination of Neunaber, Buuck and Hezar fails to disclose that a
speaker has an excursion limit, and wherein the processor of the chip is configured to
determine an expected excursion based on the current and the voltage of the amplified
signal and control the power from the chip to the speaker based at least in part on the
expected excursion being less than the excursion limit of the speaker.
In an analogous field of endeavor, Thyseen (US 20170347188 A1) discloses a
speaker has an excursion limit, and wherein the processor of the chip is configured to
determine an expected excursion based on the current and the voltage of the amplified
signal and control the power from the chip to the speaker based at least in part on the
expected excursion being less than the excursion limit of the speaker (Thyssen, Figs. 3 and 7, items 302-306 and 720, 710; ¶ [0087]).
	Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filing date of the claimed invention to add Thyssen to the combination of
Neunaber, Buuck and Hezar to provide an automatic mechanism to control the excursion of the diaphragm therefor, preventing possible damage to the speaker.
Regarding claims 5, 12 and 19, the combination of Neunaber, Buuck, Hezar and Thyssen discloses all the limitations of claims 4, 11 and 18 respectively.
Neunaber further discloses a processor of the chip is configured to:
amplify, by the amplifier element, the adjusted signal to obtain an amplified-adjusted
signal (Neunaber, Fig. 3, ¶ [0037]: “ The control circuit generates gain value 60 that
is used to attenuate input signal 34 when loudspeaker ”); and control the power from the chip to the speaker to output the amplified-adjusted signal to the speaker (Neunaber, ¶ [0032]: “The power is actively controlled in response to the measured voltage and current…to limiting the power delivered to a loudspeaker”).
However, Neunaber fails to disclose generating an adjusted signal based at least
in part on the expected excursion being equal to or greater than the excursion limit of
the speaker.
	In an analogous field of endeavor, Thyssen discloses generating an adjusted
signal based at least in part on the expected excursion being equal to or greater than
the excursion limit of the speaker (Thyssen, ¶ [0028]: “limit a diaphragm excursion (e.g., a predicted excursion) of a loudspeaker by processing the corresponding audio signals such that the resulting excursion is constrained using a non-linear constraint filter, which includes a limiter, in a manner that is based on the excursion model”; Fig. 7; ¶ [0078]: “excursion-constraining processing circuitry 710 is configured to limit an excursion of the diaphragm in a loudspeaker”).
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filing date of the claimed invention to add Thyssen the combination of Neunaber, Buuck, Hezar to provide an automatic mechanism to control the excursion of the diaphragm, therefor preventing possible damage to the speaker.
Regarding claim 7, the combination of Neunaber, Buuck and Hezar discloses all the limitations of claims 1.
However, the combination of Neunaber, Buuck and Hezar fails to teach an apparatus and method that comprises a head-mounted device.
In an analogous field of endeavor, Thyssen teaches an apparatus and method
that comprises a head-mounted device (Thyssen, ¶ [0025]: “embodiments … may be
adapted to various types of systems and devices... headsets”).
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filing date of the claimed invention to add Thyssen to the combination of Neunaber, Buuck and Hezar to provide headset sound.

Regarding claim 21, the combination of Neunaber, Buuck and Hezar discloses all the limitations of claims 15.
Buuck further discloses one or more non-transitory computer-readable media, wherein the chip comprises a first pin coupled to the speaker and a second pin coupled to the speaker (Buuck, Fig. 6, items 320).
However, Buuck fails to disclose a chip  that is configured to control the power of the amplified signal output from the chip to the speaker based on determination of the current of the amplified signal and the voltage of the amplified signal obtained from the first and second pins.
In an analogous field of endeavor, Neunaber discloses a circuit configured to control the power of the amplified signal output to the speaker, based on determination of the current of the amplified signal and the voltage of the amplified signal obtained from the first and second pins (Neunaber, Fig. 2, items 42 and 48; Fig. 3, items 64 and 68, from the pins of speaker 46).
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filing date of the claimed invention to combine Neuaber with Bruuck to integrate the current sensor and the voltage sensor of Neuaber into  Bruucks chip to control the power of the amplifier and at the same time saving a lot of space.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654